Where an award was entered of record and made the judgment of the court, and a decree was entered up thereon at one term of the court, and at the next term a motion was made to amend the decree so as to make it conform to the award, and the court refused the motion; and where the record does not contain the bill and answer or other pleadings, so as to enable this court to ascertain whether under the pleadings the motion to amend should have been granted or refused:Held, that this court will not control the judgment of the chancellor in overruling the motion to amend.